[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                  FILED
                                                            U.S. COURT OF APPEALS
                                 No. 09-13434                 ELEVENTH CIRCUIT
                                                                  JULY 8, 2010
                             Non-Argument Calendar
                                                                   JOHN LEY
                           ________________________
                                                                    CLERK

                    D. C. Docket No. 08-00173-CR-LSC-TMP

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DANIEL LAFITTE DUMONDE,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________
                                 (July 8, 2010)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Daniel Lafitte Dumonde, pro se, appeals his nolo contendere guilty plea to

knowingly escaping from the custody of the Attorney General or from any

institution or facility in which he was confined by direction of the United States by
any court, judge or magistrate, in violation of 18 U.S.C. § 751(a). On appeal, he

argues that the district court lacked subject-matter jurisdiction over his § 751

offense; that his plea was involuntary because the district court had ordered him to

obtain a psychiatric examination; and that his underlying conviction for making,

possessing, and uttering a counterfeit security, in violation of 18 U.S.C. §§ 513(a)

and 2, that had subjected him to confinement from which he escaped, was invalid.

After thorough review, we affirm.

      We review the voluntariness of a guilty plea de novo. United States v. Frye,

402 F.3d 1123, 1126 (11th Cir. 2005). A “defendant who enters a plea of guilty

waives all nonjurisdictional challenges to the constitutionality of the conviction,

and only an attack on the voluntary and knowing nature of the plea can be

sustained.”   Wilson v. United States, 962 F.2d 996, 997 (11th Cir. 1992).

However, the requirement that the district court have subject-matter jurisdiction

over the charge of conviction cannot be waived. United States v. De La Garza, 516
F.3d 1266, 1271 (11th Cir. 2008), cert. denied, 129 S. Ct. 1668 (2009). District

courts have original jurisdiction over all offenses against the laws of the United

States. 18 U.S.C. § 3231.

      Title 18 U.S.C. § 751 states:

      Whoever escapes . . . from the custody of the Attorney General or his
      authorized representative, or from any institution or facility in which

                                         2
       he is confined by direction of the Attorney General, or from any
       custody under or by virtue of any process issued under the laws of the
       United States by any court, judge, or magistrate judge, or from the
       custody of an officer or employee of the United States pursuant to
       lawful arrest, shall, if the custody or confinement is by virtue of an
       arrest on a charge of felony, or conviction of any offense, be fined
       under this title or imprisoned not more than five years, or both . . . .

18 U.S.C. § 751(a). In United States v. Smith, 534 F.2d 74, 75 (5th Cir. 1976),1

the defendant had been convicted of § 751(a) and had argued that his conviction

for escape was invalid because there was an irregularity in the sentencing for his

original conviction.      Id.   The defendant had asserted that there was no valid

confinement from which he could have escaped. Id. We held that we need not

determine the validity of the defendant’s original sentence because it was clear that

“validity of conviction under which an escapee is confined is not an element of the

offense of unlawfully escaping from confinement in a federal institution.” Id.

       As an initial matter, we hold that district court had subject-matter

jurisdiction over Dumonde’s § 751(a) conviction because escape from custody is

an offense against the laws of the United States. See 18 U.S.C. §§ 751(a), 3231.

We also hold that Dumonde is not challenging the voluntariness of his plea, but

rather challenging the district court’s order requiring him to obtain a psychiatric



       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

                                                3
examination.    Because this is a nonjurisdictional challenge to Dumonde’s

conviction, Dumonde has waived this argument. See Wilson, 962 F.2d at 997.

Similarly, because the validity of Dumonde’s underlying conviction for 18 U.S.C.

§§ 513(a) and 2 is not at issue in this case, Dumonde has waived this claim, which

is another nonjurisdictional challenge to Dumonde’s current guilty plea conviction.

See id. And in any event, the argument lacks merit because the validity of the

underlying conviction is not a defense to escape. See Smith, 534 F.2d at 75.

      AFFIRMED.




                                         4